UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

UNITED STATES OF AMERICA, )
e_x re_l. SHARHONDA JONES and )
TIFFINY WILSON, )
)

Plaintiffs, )

)

v. ) Case No.: 8:15~cv-2409-T-33TGW

)

HEALTHSOUTH CORP., et al., )
)

Defendants. )

ORDER

THIS CAUSE is before the Court on the United States’ Notice That It Is Not
Intervening At This Time, and the United States having not intervened in this action pursuant
to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), it is hereby ORDERED that:

l. the complaint be unsealed and served upon the defendant by the relator;»

2. all other contents of the Court's file in this action remain under seal and not be made
public or served upon the defendant, except for this Order and the Notice Of The United States
That It Is Not Intervening At This Time, Which the relator Will serve upon the defendant only

after service of the complaint;

3. the seal be lifted as to all other matters occurring in this action after the date of this

Order;

4. the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(0)(3). The

 

 

 

 

 

 

 

 
 

 

  

 

 

ii

.~ ~

,mwiw .......».

 

M..

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States may order any deposition transcripts and is entitled to intervene in this action, for

good cause, at any time;
5. the parties shall serve all notices of appeal upon the United States;
6. all orders of this Court Will be sent to the United States; and

7. should the relator or the defendant propose that this action be dismissed, settled, or
otherwise discontinued, the Court will solicit the written consent of the United States before

ruling or granting its approval.
rif

DONE AND ORDERED m Tampa FL this;/ day oprril, 2019.

him gap

HON. FIRGINIA M. HER)<I NDEZ COVINGTON
Unitedy States District Judge

Copies to:

Sean P. Keefe

W. Stephen Muldrow

Assistant United States Attorneys
400 North Tarnpa Street

Suite 3200

Tampa, FL 33602

John K. Henebery

Michael E. Shaheen

Gordon E. Shemin

Trial Attorneys

Civil Division

Comrnercial Litigation Branch
P.O. Box 261, Ben Franklin Station
Washington, D.C. 20044

Counselj)r the United States ofAmerz`ca

Sean M. EllsWorth, Esq.
Ellsworth Law Finn, P.A.
420 Lincoln Road, Suite 610
Miami Beach, FL 33139

Counselj%r Relators

